
	
		I
		112th CONGRESS
		1st Session
		H. R. 3448
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Renacci (for
			 himself, Mr. Carney, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for dividends received from a controlled foreign corporation by any
		  corporation that has increased wages or placed property in service for the
		  year.
	
	
		1.Short titleThis Act may be cited as the
			 Returning Investment to America Act of
			 2011.
		2.Extension of
			 dividends received deduction for dividends received from controlled foreign
			 corporations by corporations increasing payroll
			(a)ExtensionSubsection
			 (f) of section 965 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(f)Election
						(1)In
				generalAn election under this section may be made for any
				taxable year beginning before December 31, 2012, and shall be made at such time
				and in such manner as the Secretary may prescribe, and, once made, may be
				revoked only with the consent of the Secretary.
						(2)Controlled
				groupsIf an election under this section is made by a member of a
				controlled group of corporations (within the meaning of section 1563(a), except
				that more than 50 percent shall be substituted for at
				least 80 percent each place it appears therein) then, except as
				otherwise provided by the Secretary, such election shall apply to all members
				of such controlled
				group.
						.
			(b)Deduction
			 limited by payroll increase and property placed in
			 serviceSubsection (b) of section 965 of such Code is amended to
			 read as follows:
				
					(b)Deduction
				limited by payroll increase
						(1)In
				generalThe amount of dividends taken into account under
				subsection (a) for any taxable year shall not exceed an amount equal to the
				reinvestment amount of such employer (if any) for such taxable year.
						(2)Reinvestment
				amountFor purposes of this subsection—
							(A)In
				generalThe term reinvestment amount means the sum
				of—
								(i)the employer’s
				payroll increase for the calendar year ending during the taxable year,
				plus
								(ii)the basis of
				qualified property placed in service by the taxpayer during the taxable
				year.
								(B)Payroll
				increase
								(i)In
				generalThe term payroll increase means, with
				respect to an employer for a calendar year, the excess (if any) of—
									(I)the aggregate
				amount of wages paid by such employer to all employees for such calendar year,
				over
									(II)aggregate amount
				of inflation adjusted wages paid by such employer to all employees for the
				preceding calendar year.
									(ii)WagesThe
				term wages has the meaning given such term by section 3121(a) for
				purposes of section 3111(a).
								(iii)Inflation
				adjusted wagesThe term
				inflation adjusted wages means an amount equal to—
									(I)wages with respect
				to an employee, multiplied by
									(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year for which the reduction in deposits under this section is being determined
				occurs, determined by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof.
									(C)Qualified
				propertyThe term qualified property means any
				tangible personal property with respect to which depreciation (or amortization
				in lieu of depreciation) is allowable.
							(3)Bonus
				reinvestment amount for 2012In the case of any taxable year beginning
				in 2012, the taxpayer may elect to increase the reinvestment amount for such
				taxable year by an amount equal to—
							(A)the employer’s payroll increase for the
				calendar year ending during the preceding taxable year, plus
							(B)the basis of qualified property placed in
				service by the taxpayer during the preceding taxable year after the mid-point
				of such preceding taxable year.
							(4)Adjustments for
				certain acquisitions, etcUnder regulations prescribed by the
				Secretary—
							(A)AcquisitionsIf
				an employer acquires the major portion of a trade or business of another person
				(hereafter in this paragraph referred to as the predecessor) or
				the major portion of a separate unit of a trade or business of a predecessor,
				then, for purposes of applying this section for any calendar year ending after
				such acquisition, the amount of wages or compensation deemed paid by the
				employer during periods before such acquisition shall be increased by so much
				of such wages or compensation paid by the predecessor with respect to the
				acquired trade or business as is attributable to the portion of such trade or
				business acquired by the employer.
							(B)DispositionsIf—
								(i)an employer
				disposes of the major portion of any trade or business of the employer or the
				major portion of a separate unit of a trade or business of the employer in a
				transaction to which subparagraph (A) applies, and
								(ii)the employer
				furnishes the acquiring person such information as is necessary for the
				application of subparagraph (A),
								then, for purposes of applying
				this section for any calendar year ending after such disposition, the amount of
				wages or compensation deemed paid by the employer during periods before such
				disposition shall be reduced by so much of such wages as is attributable to
				such trade or business or separate
				unit..
			(c)Conforming
			 amendments
				(1)Subsection (c) of
			 section 965 of such Code is amended by striking paragraphs (1) and (2) and by
			 redesignating paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3),
			 respectively.
				(2)Subparagraph (B)
			 of section 965(c)(5) of such Code is amended—
					(A)by striking
			 shall be limited to one $5,000,000,000 amount in subsection
			 (b)(1)(A) and inserting shall be treated as one employer for
			 purposes of determining the amount of any limitation under subsection
			 (b).
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
